Title: Jonathan Williams, Jr., to the American Commissioners, 2 April 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur



Gentlemen
Nantes April 2. 1777.
I had the pleasure of writing to you yesterday since which Capt. Adams is arrived express for [from] Boston and now setts off with his packets for Paris.
If I did not think myself absolutely obliged to stay here untill I have orders to return I should be tempted to set off with him, as a few hours Conversation might be of Service as to matters of Business, and far less troublesome to you than writing.
I have began to take the Inventory, which I apprehend will require some days to compleat. I have the honor to be with great Respect Gentlemen Your most obedient and most humble Servant
J Williams Junr
Please to turn over


PS I open this Letter to acknowledge the Receipt of yours of the 25 which I will answer particularly by tomorrows post. I have at present only time to say, That the Tin Case with the Charts and Letters never came to hand. What I mean by proper order is orders signed by you, which I suppose necessary to give validity, if not I have a Copy here, but as the Destination is changed I suppose the orders will be Entirely altered. I will observe all your directions and am with great Respect tho’ much in haste Yours as before
J Williams Junr
The Honble The Deputies of the United States.

 
Addressed: The Honble Silas Deane Esqr / Hotel de Hambourg / Rue Jacob / Paris.
Notation: Mr. Williams April 2. 77.
